                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


BYRON D. WALLER,

                    Plaintiff,

v.                                                        Case No. 3:19-cv-751-J-32JBT

CORRECTIONAL OFFICER “JOHN
DOE,” et al.,

                    Defendants.


               ORDER OF DISMISSAL WITHOUT PREJUDICE

      Plaintiff, an inmate of the Florida penal system, initiated this action by filing a

Civil Rights Complaint (Doc. 3) pursuant to 42 U.S.C. § 1983. He asserts claims

regarding various allegations of physical and psychological abuse, retaliation,

deliberate indifference, refusal of medical care, extortion, intimidation, and property

restriction. He also asserts that he attempted suicide as a result of the psychological

trauma. As defendants, Plaintiff names twenty-two employees at Hamilton

Correctional Institution.

      The Prison Litigation Reform Act (PLRA) amended 28 U.S.C. § 1915 by adding

the following subsection:

                    (g) In no event shall a prisoner bring a civil action
             or appeal a judgment in a civil action or proceeding under
             this section if the prisoner has, on 3 or more prior occasions,
             while incarcerated or detained in any facility, brought an
             action or appeal in a court of the United States that was
             dismissed on the grounds that it is frivolous, malicious, or
             fails to state a claim upon which relief may be granted,
             unless the prisoner is under imminent danger of serious
             physical injury.

28 U.S.C. § 1915(g). Section 1915(g), commonly referred to as the “three strikes”

provision, requires this Court to consider prisoner actions dismissed before, as well as

after, the enactment of the PLRA.

      The Court takes judicial notice of filings previously brought by Plaintiff in a

Court of the United States that were dismissed on the grounds that they were

frivolous, malicious, or failed to state a claim upon which relief may be granted: (1)

5:97-6012-CV-SJ-9-P (W.D. MO.) (failure to state a claim); (2) 06-14155-CIV-

GRAHAM (S.D. Fla.) (failure to state a claim); and (3) 4:12CV00716 ERW (E.D. MO.)

(frivolous and failure to state a claim). Because Plaintiff has had three or more prior

qualifying dismissals, he may not litigate this action in forma pauperis unless he

demonstrates that he is “under imminent danger of serious physical injury.” 28 U.S.C.

§1915(g).

      The Court finds that Plaintiff’s allegations do not warrant the imminent danger

exception to dismissal. Plaintiff explains that all the events relevant to his Complaint

occurred during his incarceration at Hamilton Correctional Institution. Doc. 3 at 2. At

the time Plaintiff filed his Complaint, however, he was no longer confined at Hamilton

Correctional Institution, having been transferred to Madison Correctional Institution




                                           2
“[f]or [Plaintiff’s] safety from prison staff at Hamilton Correctional Institution . . . .”1

Id. Plaintiff’s transfer out of Hamilton Correctional Institution nullifies any allegation

of an imminent threat. See Medberry v. Butler, 185 F.3d 1189, 1193 (11th Cir. 1999)

(holding allegations of past imminent danger are not sufficient to invoke the imminent

danger exception). As such, this action will be dismissed without prejudice. Plaintiff

may initiate a new civil rights action by filing a new civil rights complaint form and

paying the full $400.00 filing fee.

      Therefore, it is

      ORDERED AND ADJUDGED:

      1.     This case is hereby DISMISSED without prejudice.

      2.     The Clerk shall enter judgment dismissing this case without prejudice,

terminate any pending motions, and close this case.

      DONE AND ORDERED at Jacksonville, Florida, this 17th day of July, 2019.




                                                        TIMOTHY J. CORRIGAN
                                                        United States District Judge

Jax-7
c:
Byron D. Waller, #K06593


      1  Plaintiff states that on April 10, 2019, he was transferred to Madison
Correctional Institution. Doc. 3 at 2. Thereafter, on June 28, 2019, Plaintiff filed his
Complaint. Id. at 1. Plaintiff remains confined at Madison Correctional Institution.
See Corrections Offender Network, Florida Department of Corrections, available at
http://www.dc.state.fl.us/AppCommon/ (last visited July 17, 2019).
                                           3
